In the
                    Court of Appeals
            Second Appellate District of Texas
                     at Fort Worth
                 ___________________________

                      No. 02-21-00062-CV
                 ___________________________

SKY LEASING & RENTAL, LLC D/B/A NAZCARZ, AND GEORGES FAOUD
                     BECHARA, Appellants

                                V.

         AUTOMOTIVE FINANCE CORPORATION, Appellee


              On Appeal from the 342nd District Court
                      Tarrant County, Texas
                  Trial Court No. 342-322505-20


              Before Womack, Wallach, and Walker, JJ.
                Per Curiam Memorandum Opinion
               MEMORANDUM OPINION AND JUDGMENT

      We have considered Appellants’ “Motion to Dismiss Appeal.” We grant the

motion and dismiss the appeal. See Tex. R. App. P. 42.1(a)(1), 43.2(f).

      Appellants must pay all costs of this appeal. See Tex. R. App. P. 42.1(d), 43.4.

                                                      Per Curiam

Delivered: April 1, 2021




                                           2